           Case 3:14-cv-02019-NAM-DJS Document 29 Filed 07/29/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF NEW YORK

CONSTITUTION PIPELINE                                       :
COMPANY, LLC                                                :
                                                            :
                             Plaintiff,                     :
                                                            :                 CIVIL ACTION
                                v.                          :
                                                            :       Case No. 3:14-cv-02019-NAM-DJS
A PERMANENT EASEMENT FOR                                    :
0.02 ACRES AND TEMPORARY                                    :              Electronically Filed
EASEMENTS FOR 0.26 ACRES, IN                                :
FRANKLIN, DELAWARE COUNTY,                                  :
NEW YORK, TAX PARCEL NUMBER                                 :
43.-1-9.2, JAMES A. SIKORA, KARLA D.                        :
MARKS, AND ALL UNKNOWN OWNERS,                              :
                                                            :
                           Defendants.                      :
                                                            :

                                                     ORDER

             AND NOW, this ____
                           29th day of ____________,
                                           July      2021, by the stipulation of the parties, it is

hereby ORDERED as follows:

             1.         Constitution has no right of possession or access to Landowner’s property based

on the September 17, 2020 Order vacating any rights that may have been granted.

             2.         The parties have settled all issues relating to access, possession, compensation,

damages, fees and costs, such that there is no longer a need for the Court to enter an Order as to

title or just compensation for the Rights of Way (as that term is defined in the Complaint).

             3.         The above-captioned condemnation action is dismissed and the case shall be

marked as CLOSED on the docket.




36785631.4 07/26/2021
           Case 3:14-cv-02019-NAM-DJS Document 29 Filed 07/29/21 Page 2 of 2




             4.         The Bond that Constitution posted as security for the payment of compensation as

required by the Court’s February 19, 2015 Order, and the March 29, 2015 Amended Order, is

hereby released.


                                                                   SO ORDERED:




                                                                   Norman A. Mordue, U.S.D.J.




                                                        2
36785631.4 07/26/2021
